DETAILED ACTION
Election/Restrictions
Claims 9-10 & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 14, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20090010611 in view of Chaufour et al., [US 8,678,486].  KR`611 teaches of a cooking appliance (100) comprising: a main body (30); a cooking chamber (31) provided to have a front surface opened inside the main body (fig. 3); a door (40) to open and KR`611 teaches applicant’s basic inventive claimed appliance as outlined {mapped} above, but does not show the buffer member contacting the hinge unit when the door is closed.  As to this aspect, Chaufour is cited as an evidence reference for the known teaching of utilizing a buffer member that interacts with a closure member’s hinge.  Chaufour teaches of an arrangement where a hinge unit (fig. 4) is coupled to a body (part of static structural element (20)) to rotatably support a door (part of movable closure member (30)); and a buffer member (10) fixed to the door via hinge shaft (40) to buffer an impact generated when the door is closed by contacting the hinge unit when the door is closed (fig. 5).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of KR`611 so as to further include a buffer member that interacts with the hinge unit in a manner as taught by Chaufour because this arrangement would enhance the stopping potential as directed upon the door since the added buffer member acting on the hinge would help to absorb the door’s energy upon a closing motion thereby contributing to the slowing of the door at the closed position.  Regarding Claim 2, as modified, the buffer member includes a fixing hook (123, 127 – fig. 3) fixed to the door, and a buffer part (14) to buffer the impact by contacting the hinge unit when the door is closed (fig. 5).  Regarding Claim 3, as modified, the hinge unit includes a first coupling part (22) coupled to the main body, a second coupling part (30) coupled to the door, and a hinge part (31) having one side (outer side) coupled to the first coupling part via shaft (40) and Regarding Claim 8, as modified, the buffer part has a length in the vertical direction; but the prior art is silent as to specific dimensions.  However, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element or to vary the distances between elements depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Regarding Claim 11, as modified, the prior art discloses the buffer member as being a rubber material (EPDM), but not a plastic material.  As to this aspect, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a varying array of known materials (exhibiting elastomeric properties) for the manufacture of the buffer member depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it’s suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Regarding Claim 12, as modified KR`611 in view of Chaufour teaches of a cooking appliance (100) comprising: a main body (30); a cooking chamber (31) provided to have a front surface opened inside the main body (fig. 3); a door (40) to open and close the cooking chamber; a hinge unit (50) including a Regarding Claim 13, as modified, the buffer member includes a fixing hook (123, 127 – fig. 3) fixed to the door, and a buffer part (14) to buffer the impact by contacting the hinge unit when the door is closed (fig. 5).  Regarding Claim 14, as modified, the buffer part includes a support portion (bottom portion – fig. 5) supported on the second coupling part via the shaft, and a contact portion (14) extending from the support portion to buffer the impact by contacting the hinge part when the door is closed (fig. 5).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various buffer devices associated with movable (covers / doors) and hinges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
February 23, 2022

/James O Hansen/Primary Examiner, Art Unit 3637